UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-22229 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LLC (Exact name of registrant as specified in charter) 6101 Condor Drive Moorpark , California 93021 (Address of principal executive offices) (Zip code) Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LLC 6101 Condor Drive Moorpark, California 93021 (Name and address of agent for service) Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LLC Annual Report As of and for the year ended December 31, 2014 PNMAC Mortgage Opportunity Fund, LLC Table of Contents Page Letter to Shareholders 2 Financial Statements Statement of Assets and Liabilities 3 Statement of Operations 4 Statements of Changes in Net Assets 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 8 Report of Independent Registered Public Accounting Firm 18 Additional Information 19 Directors and Officers 21 Contained herein: Audited financial statements of PNMAC Mortgage Opportunity Fund, LP (“Master Fund”) PNMAC Mortgage Opportunity Fund, LLC Letter to Shareholders PNMAC Mortgage Opportunity Fund, LLC Investment Update Dear Shareholder: We are pleased to present this annual report to shareholders of PNMAC Mortgage Opportunity Fund, LLC (the "Fund") for the year ended December 31, 2014.The Fund ended the year with an increase in net assets from operations of $12.3 million, and a total return of 4.24%. Market Environment U.S. housing values returned to a more normal pace of growth in 2014.Home prices increased, rising 7% in December 2014 compared to December 2013(1), although prices showed evidence of moderation in the final months of 2014.According to CoreLogic, of the top 100 core based statistical areas, 89 increased in December 2014 compared to the prior year.Sales of existing homes started the year at a relatively slow pace, affected by the severe winter weather experienced throughout much of the U.S., but improved beginning in the spring buying season, climbing to an annual pace of 5 million sales in six of the last seven months of the year.(2) The 2015 housing outlook from Moody’s forecasts home prices to grow at a more muted 4.9% nationally, closer to the average of the last 30 years, with appreciation primarily driven by U.S. macroeconomic improvement.Stronger economic fundamentals are expected to increase demand for housing, with overall sales forecasted to reach 5.8 million units, up 9% from 2014.Total housing starts are expected to reach 1.1 million in 2015, up 14% from 2014. * * * For the twelve months ended December 31, 2014, the net assets of PNMAC Mortgage Opportunity Fund, LLC decreased as the fund continued to return capital to shareholders. The Fund benefited as market yields on reperforming loans tightened through the year.Additionally, the Fund realized substantial gains on its investments as a result of the sale of reperforming loans in June. PNMAC Mortgage Opportunity Fund, LLC’s liquidation activity declined from 2013 as the assets in the portfolio continued to decrease.REO sales remained the largest component of liquidation activity, comprising over 50% of UPB liquidated in 2014.Short sales were the next largest component of liquidations.Although short sales declined from 2013, they remained an effective tool to help to shorten realization timelines. We thank you for your commitment to PennyMac and the Fund, and look forward to the Fund’s continued strong performance. Sincerely, Stanford L. Kurland Chief Executive Officer, PNMAC Capital Management, LLC (1) CoreLogic (2) National Association of Realtors 2 PNMAC Mortgage Opportunity Fund, LLC Statement of Assets and Liabilities December 31, 2014 Assets: Investment in PNMAC Mortgage Opportunity Fund, LP, at fair value $ Short-Term Investment in BlackRock Liquidity Funds: Tempfund Institutional Shares ^ at fair value (cost $94,377) Tax withholdings refund receivable Other assets Liabilities: Tax withholdings refund payable to common shareholders Payable to Investment Manager Distributions payable to Series A preferred shares Accrued expenses Net Assets $ Net Assets Consist of: Series A preferred shares $ - Common shares Additional paid-in capital Net unrealized appreciation on investments $ Net Asset Value per Share Series A preferred shares Net assets applicable to preferred shares at a liquidation preference of $500 per share $ Shares outstanding ($0.001 par value, 5,000 shares authorized) Net asset value, offering and redemption price per Series A preferred share $ Common shares Net assets applicable to common shares $ Shares outstanding ($0.001 par value, unlimited shares authorized) Net asset value per common share $ ^ Investment represents securities issued by related party The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 3 PNMAC Mortgage Opportunity Fund, LLC Statement of Operations For the Year ended December 31, 2014 Investment income allocated from Master Fund: Interest from mortgage loans $ Dividends from related party- BlackRock Liquidity Funds: Tempfund Instituational Shares Home Affordable Modification Program incentives Other Expenses allocated from Master Fund: Mortgage loan servicing fees Investment advisory fees Collection and liquidation expenses Interest Professional fees Collateral valuation Insurance Directors' fees and expenses Administration fees Trustee fees Loan accounting fees Investment software licensing Taxes Custodian fees Registration fees Total expenses before mortgage loan servicing fee rebate Mortgage loan servicing fee rebate ) Net investment income allocated from Master Fund Investment income: Dividends from related party- BlackRock Liquidity Funds: Tempfund Institutional Shares Expenses: Shareholder services fee Administration fees Professional and other fees Insurance Taxes Net investment income Distributions to Series A preferred shareholders Net unrealized and realized gain on investments and carried interest allocated from Master Fund: Net change in unrealized gain on investments ) Net realized gain on investments Net change in carried interest allocated from Master Fund ) Net unrealized and realized gain on investments and carried interest allocated from Master Fund ) Net increase in net assets resulting from operations $ The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 4 PNMAC Mortgage Opportunity Fund, LLC Statements of Changes in Net Assets For the Years ended December 31, 2013 and 2014 Year Ended Year Ended December 31, 2014 December 31, 2013 (1) Increase in net assets resulting from operations: Net investment income $ $ Distributions to Series A preferred shareholders ) ) Net change in unrealized gain on investments ) Net realized gain on investments - Net change in carried interest allocated from Master Fund ) ) Net increase in net assets resulting from operations Decrease in net assets resulting from capital transactions Distributions to common shareholders ) ) Net decrease in net assets ) ) Net Assets: Beginning of year End of year $ $ The distributions to Series A preferred shareholders for the year ended December 31, 2013 has been corrected from $11,400 as previously reported to $(11,400) to show the correct nature of the distribution, and the Net Assets at End of Year for 2013 decreased accordingly by $(22,800). The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 5 PNMAC Mortgage Opportunity Fund, LLC Statement of Cash Flows For the Year ended December 31, 2014 Cash flows from operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets resulting from operations to net cash provided by operating activities: Distributions from Master Fund Net investment income allocated from Master Fund ) Net change in unrealized gain on investments allocated from Master Fund Net realized gain on investments allocated from Master Fund ) Net change in carried interest allocated from the Master Fund Change in assets and liabilities: Decrease in short-term investments Increase in tax withholdings refund receivable ) Increase in other assets ) Increase in tax withholdings refund payable to common shareholders Decrease in payable to Investment Manager ) Decrease in accrued expenses ) Net cash provided by operating activities Cash flows from financing activities: Distributions to common shareholders ) Net cash used in financing activities ) Change in cash - Cash at beginning of year - Cash at end of year $ - The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 6 PNMAC Mortgage Opportunity Fund, LLC Financial Highlights As of and for the Years ended December 31, 2014, 2013, 2012, 2011, and 2010 Year Ended Year Ended Year Ended Year Ended Year Ended December December December December December 31, 2014 31, 2013 31, 2012 31, 2011 31, 2010 PER SHARE OPERATING PERFORMANCE: (amounts applicable to common shares) BEGINNING NET ASSET VALUE $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (1)(2) Distributions to Series A preferred shares (1) Net realized and unrealized gain from investments ) ) ) Total income from investment operations DISTRIBUTIONS (6) Investment income ) Capital gains ) ) ) - ) Return of capital ) ) ) - - Total distributions ) ENDING NET ASSET VALUE $ Total Return (3) % Internal rate of return (4) % SUPPLEMENTAL DATA AND RATIOS: Series A preferred shares: Net assets attributable to preferred shares at year end $ Total shares outstanding Asset coverage ratio % Involuntary liquidation preference per share $ Common Shares: Ratio of net investment income to weighted average net assets (2)(5) % Ratio of expenses to weighted average net assets (2)(5) % Net assets attributable to common shares at year end $ Portfolio turnover rate % (1)Calculated using the average shares outstanding during the period. (2)Includes proportionate share of income and expenses of the Master Fund. (3)Total return is calculated for the common share class taken as a whole.An investor’s return may vary from these returns based on the timing of capital transactions. (4)Internal rate of return is calculated based on the actual dates of the cash inflows (capital contributions), outflows (distributions), with the exception of distributions declared but not paid, and shareholder capital accounts on a life-to date basis. (5)Ratios exclude distributions to Series A preferred shareholders. (6)Character of distributions is on a tax basis (See Note 9). The accompanying notes and the attached financial statements of the Master Fund are an integral part of these financial statements. 7 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year ended December 31, 2014 Note1—Organization PNMAC Mortgage Opportunity Fund, LLC (the “Fund”) is a limited liability company organized under the laws of the state of Delaware.The Fund is registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified management company.Shares of the Fund were issued solely in private placement transactions that did not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”).Investments in the Fund may be made only by “accredited investors” within the meaning of Regulation D under the 1933 Act.The investment objective of the Fund is to achieve attractive total returns by capitalizing on dislocations in the mortgage market through opportunistic investments primarily in U.S. residential mortgages and related assets, instruments and entities. The Fund is managed by PNMAC Capital Management, LLC (the “Investment Manager”).The Investment Manager is a registered investment adviser with the Securities and Exchange Commission (“the SEC”). The Fund invests substantially all of its assets in a limited partnership interest of PNMAC Mortgage Opportunity Fund, LP (the “Master Fund”), a limited partnership formed under the laws of the state of Delaware.The general partner of the Master Fund is PNMAC Opportunity Fund Associates, LLC (the “General Partner”), a Delaware limited liability company, which along with the Investment Manager, is a wholly owned subsidiary of Private National Mortgage Acceptance Company, LLC (“PNMAC”), all of which are affiliates of the Fund. The Master Fund operates as a master fund in a master-feeder fund structure.The Master Fund acts as a central investment mechanism for the Fund and the General Partner.The General Partner has the exclusive right to conduct the operations of the Master Fund.The Fund held a 77% interest in the Master Fund at December 31, 2014, net of the General Partner’s Carried Interest in the Master Fund. The General Partner’s investment in the Master Fund includes its capital account, on which its proportional share of the Master Fund’s net investment income is allocated and its Carried Interest in the Master Fund.The Fund is the sole limited partner in the Master Fund. The Master Fund has the same investment objective as the Fund and conducts its operations through investments in PNMAC Mortgage Co. Funding, LLC, PNMAC Mortgage Co. Funding II, LLC, PNMAC Mortgage Co (FI), LLC and PNMAC Mortgage Co., LLC (the companies are referred to collectively as the “Mortgage Investments”). · PNMAC Mortgage Co. Funding, LLC and PNMAC Mortgage Co. Funding II, LLC are wholly owned limited liability companies that acquire, hold and work out distressed U.S. residential mortgage loans and MBS resulting from securitization of such mortgage loans. · PNMAC Mortgage Co. LLC is a wholly owned limited liability company that acquires, holds and works out distressed U.S. residential mortgage loans. · PNMAC Mortgage Co (FI), LLC is an investment company that was formed to pool investor capital and take an interest in the proceeds of FNBN I, LLC (“FNBN”). FNBN is a limited liability company formed to own a pool of residential mortgage loans in a transaction with the Federal Deposit Insurance Corporation (the “FDIC”). PNMAC Mortgage Co (FI), LLC is the sole member and manager of FNBN. Accordingly, PNMAC Mortgage Co (FI), LLC consolidates its investment in FNBN. The FDIC owns a substantial 8 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year ended December 31, 2014 participation interest in the proceeds of the mortgage loans held by FNBN that depends on the amount of proceeds collected. The FDIC’s interest in FNBN is shown as a Non-controlling Interest in the Master Fund (the “Non-controlling Interest”). The FDIC’s Non-controlling Interest in FNBN is included in the Consolidated Statement of Assets and Liabilities as a component of Partners’ Capital. The Master Fund owns a 100% interest in a series of PNMAC Mortgage Co (FI), LLC. The series holds its own assets and recognizes the revenues and expenses attributable to those assets. PNMAC Mortgage Co (FI), LLC’s operating agreement with the FDIC governing its investment in FNBN limits PNMAC Mortgage Co (FI), LLC’s ability to transfer any of its rights or interests in FNBN. PNMAC Mortgage Co (FI), LLC may only transfer all or any part of its interest or rights if (i) the transferee is a qualified transferee as defined in the operating agreement and (ii) it first obtains prior written consent of the FDIC. The contract specifies that the consent shall not be unreasonably withheld, delayed or conditioned, if the transferee is a qualified transferee. As market conditions permit, PNMAC Mortgage Co., LLC may transfer the mortgage loans it owns to the Master Fund to be securitized for financing purposes or sale.The Master Fund may hold interests in pools of such securitized mortgage loans and invests directly in other mortgage-related investment securities. The financial statements of the Master Fund are included elsewhere in this report and should be read with the Fund’s financial statements. The Fund began operations on August 11, 2008 and will continue in existence through December31, 2016, subject to three one-year extensions by the Investment Manager at its discretion, in accordance with the terms of the Limited Liability Company Agreement governing the Fund. Note2—Significant Accounting Policies The Fund prepares its financial statements in accordance with accounting principles generally accepted in the United States of America (“GAAP”) as codified in the Financial Accounting Standards Board’s Accounting Standards Codification (the “Codification”).The Fund qualifies as an investment company and reports its investments in accordance with the Financial Services – Investment Companies topic of the Codification. Following are the significant accounting policies adopted by the Fund: Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results will likely differ from those estimates. Fair Value The Fund carries its investments at their fair values with changes in fair value recognized in current period results of operations. The Fund groups its assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the observability of the inputs used to determine fair value. The three levels are described below: Level 1 – Quoted prices in active market for identical assets or liabilities. Level 2 – Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing an asset or liability and are developed 9 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year ended December 31, 2014 based on market data obtained from sources independent of the Master Fund. These may include quoted prices for similar assets and liabilities, interest rates, prepayment speeds, credit risk and others. Level 3 – Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an asset at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Investment Manager’s own assumptions about the factors that market participants use in pricing an asset or liability, and are based on the best information available in the circumstances. While the Investment Manager believes its valuation methods are appropriate and consistent with those used by other market participants, the use of different methods or inputs to estimate the fair value of certain financial instruments would likely result in a different estimate of fair value at the reporting date. Those fair values may differ significantly from the fair values that would have been used had a readily available market for such assets or liabilities existed, or had such assets or liabilities been liquidated, and those differences could be material to the financial statements. Investment in Master Fund The Fund receives a proportionate limited partnership interest in the Master Fund equal to its relative contribution of capital to the Master Fund before allocation of Carried Interest to the General Partner of the Master Fund.The net increase or decrease in net assets resulting from operations includes the Fund’s proportionate share of the Master Fund’s income and losses (including net investment income and net realized and unrealized gains and losses on investments) arising from its investment in the Master Fund. The Fund carries its investment in the Master Fund based on the Master Fund’s fair value and recognizes its proportional share of changes in the Master Fund’s fair value in current period operations. The fair value estimates of investments held by the Master Fund are based on the discounted cash flow projections of its investments. Because the value of most of the Master Fund’s assets has been estimated by the Investment Manager in the absence of readily determinable fair values, the Master Fund categorizes these investments as “Level 3” fair value financial statement items. Short-term Investment The short-term investment, the BlackRock Liquidity Funds: TempFund Institutional Shares is carried at fair value with changes in fair value recognized in current period income.Fair value is based on the value per share published by the manager of the money market fund on the valuation date.The Fund’s short-term investment is classified as a “Level 1” fair value financial statement item. Dividends on short-term investment are accrued based on the interest earned by the money market fund reduced by its operating expenses as reported by the money market fund for the reporting period. Expenses Expenses are recognized on the accrual basis of accounting. The Fund is charged for those expenses that are directly attributable to it, such as, but not limited to, administration and custody fees.Expenses that are not directly attributable to the Fund are generally allocated among the Fund and other entities managed by the Investment Manager in proportion to their assets. 10 PNMAC Mortgage Opportunity Fund, LLC Notes to Financial Statements As of and for the Year ended December 31, 2014 Income Taxes The Fund is treated as a separate taxable entity for Federal income tax purposes. The Fund’s policy is to comply with the provisions of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies and to distribute to shareholders all of its distributable net investment income and net realized gain on investments. Accordingly, no provision for Federal income or excise tax is necessary. The Investment Manager’s assessment of the requirement to provide for income taxes also includes an assessment of the liability arising from uncertain income tax positions.The Investment Manager has concluded that there is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions that will be taken on the tax returns for the fiscal year ended December 31, 2014.Management is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months.In developing its conclusion, management of the Fund has analyzed all tax years that are open for examination by the relevant income taxing authority. As of December 31, 2014, open Federal and state income tax years include the tax years ended December 31, 2011 through 2014 and December 31, 2010 through 2014, respectively. The Fund has no examinations in progress. If applicable, the Fund will recognize interest charges related to unrecognized tax benefits in “interest expense” and penalties in “other expenses” on the statement of operations. Distributions to Shareholders Distributions to shareholders are recorded on the ex-dividend date.The character of distributions to shareholders made during the year may differ from their ultimate characterization for federal income tax purposes.The Fund will distribute substantially all of its net investment income and all of its capital gains to shareholders at least annually.The character of distributions made during the year from net investment income or capital gains might differ from the characterization for federal income tax purposes due to differences in the recognition of income and expense items for financial statement and tax purposes. Indemnifications Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Fund may enter into contracts that provide general indemnification to other parties.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred, and may not occur.However, the Fund has not had prior claims or losses pursuant to these contracts and expects the risk of loss to be remote. Note3—Fair Value of Investments Following is a summary of financial statement items that are measured at estimated fair value on a recurring basis as of December 31, 2014: Level 1 Level 2 Level 3 Total Assets: Short-term investment $ $
